Citation Nr: 0736053	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-25 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Jane Phillips Medical Center on December 
28, 2003.

(The issue of entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment or adaptive equipment only will be 
considered in a separate decision.).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

By letter dated in February 2004, the VA Medical Center in 
Muskogee, Oklahoma, advised the veteran that payment could 
not be made for services rendered to him at Jane Phillips 
Medical Center on December 28, 2003.  He filed a timely 
appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder, evaluated as 100 percent disabling; coronary 
artery disease, evaluated as 60 percent disabling; peripheral 
neuropathy of the right upper extremity, evaluated as 40 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 40 
percent disabling; peripheral neuropathy of the left upper 
extremity, evaluated as 30 percent disabling; diabetes 
mellitus, type II, evaluated as 20 percent disabling; and for 
erectile dysfunction, evaluated as noncompensable.

2.  The veteran received treatment at Jane Phillips Medical 
Center on December 28, 2003, for a nonservice-connected 
disability.

3.  The treatment was for a non-emergent condition.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include pertinent 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
file, which includes: his multiple contentions, including at 
a hearing before the undersigned, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that there is no indication, nor 
does the veteran contend, that he obtained VA authorization 
prior to receiving the medical services for which he is now 
seeking payment or reimbursement.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2007).  Thus, the 
issue on appeal must be decided in light of the requirements 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. 
§ 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service- connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment he received at Jane Phillips Medical Center 
on December 28, 2003.  The record discloses that service 
connection is in effect for post-traumatic stress disorder, 
evaluated as 100 percent disabling; coronary artery disease, 
evaluated as 60 percent disabling; peripheral neuropathy of 
the right upper extremity, evaluated as 40 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 40 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 40 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated 
as 30 percent disabling; diabetes mellitus, type II, 
evaluated as 20 percent disabling; and for erectile 
dysfunction, evaluated as noncompensable.  The combined 
schedular evaluation is 100 percent, and the veteran is 
entitlement to special monthly compensation on account of 
loss of use of a creative organ, and on account of being in 
need of regular aid and attendance.  

The veteran argues that he contacted his nurse at a VA clinic 
because he had been having chest pain and that he was told to 
go to the nearest emergency room.  He maintains that the 
closest VA facility was in Tulsa, but that it was closed that 
day, and that the second closest VA facility was in Muskogee, 
which was about 90 minutes away.  He asserts that he believed 
that his nurse had said to go to the nearest emergency room 
and that, due to the severity of his symptoms (he thought he 
was having a heart attack and that he was dying), he did not 
think he could make it to one of the VA facilities, so he 
went to the private medical center.  

It is not disputed that the veteran sought treatment at Jane 
Phillips Medical Center on December 28, 2003.  Clinical 
records from the facility show that the veteran's condition 
was deemed to be urgent, not emergent.  He complained of 
chest pain of four weeks duration.  It was noted that a 
workup by VA had been negative for heart, lungs and stomach.  
He stated pain had become sharp and that he needed IV 
morphine.  A drug screen was positive for cocaine.  
Examination revealed that his breathing was shallow and 
labored.  The discharge instructions show that the veteran 
had a lung mass.  Further report clarified that he had had 
dull chest pain of four weeks duration, but that the pain had 
become sharp over the past few days.

In February 2004, a VA nurse indicated that the veteran's 
medical condition did not prevent him from traveling to the 
nearest VA facility, that VA facilities were feasibly 
available to provide the services, and that the treatment was 
not for a service-connected disability.  It was concluded 
that the treatment was for a non-emergent condition.  A VA 
physician reached a similar conclusion in March 2004, and 
further noted that a VA facility was available.  

While the veteran disputes the VA physician's finding 
concerning the question of whether his life or health was in 
danger on December 28, 200, the day he sought treatment at a 
private hospital, there is no evidence that the veteran 
possesses a recognized degree of medical knowledge to 
contradict the judgment of a medical professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran, 
therefore, does not meet the criterion set forth above that 
the treatment be rendered for a medical emergency.

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In short, entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on December 
28, 2003, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is 
not warranted.


ORDER

Reimbursement or payment by the VA of the cost of treatment 
at Jane Phillips Medical Center on December 28, 2003, is 
denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


